Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 31, 2022

                                     No. 04-22-00357-CV

                   IN THE INTEREST OF L.R.R. AND A.P.R., Children

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00430
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
       Appellant’s brief was due on August 29, 2022. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant moved for a twenty-day extension of time to file the brief.
       Appellant’s motion is granted; the brief is due on September 19, 2022.



       It is so ORDERED on this 31st day of August, 2022.

                                                                      PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court